Citation Nr: 0725779	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-40 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Procedural History

 In an April 1996 rating decision, the Regional Office (RO) 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The veteran appealed 
to the Board of Veterans' Appeals (Board) which, by decision 
in January 1998 also found that the veteran was not entitled 
to service connection for bilateral hearing loss.  He 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court) which, by Order dated June 1999, 
affirmed the Board's decision.  

In August 2002, the veteran sought to reopen his claim for 
service connection for bilateral hearing loss.  The RO, in an 
October 2002 rating decision, concluded that new and material 
had not been submitted, and his claim remained denied.  No 
communication that could be considered a notice of 
disagreement was received within one year of the date of that 
decision.

Nonetheless, in July 2003, the veteran again petitioned to 
reopen his previously denied claim of entitlement to service 
connection for bilateral hearing loss.  In a rating action 
dated in January 2004, the RO found that new and material had 
not been submitted and denied his petition to reopen.  The 
veteran appealed to the Board of Veterans' Appeals (Board) 
which, by decision in March 2006, also found that new and 
material evidence sufficient to reopen the claim for service 
connection of bilateral hearing loss was not submitted.  

This decision was also appealed to the Court.  In an April  
2007 Order, the Court vacated the March 2006 Board decision 
and remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion). 

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending petition to reopen his previously denied 
claim of entitlement to service connection.  So, regrettably, 
it is being remanded to the RO via the Appeals Management 
Center (AMC).  VA will notify him if further action is 
required on his part.


REMAND

As noted in Joint Motion, the Veterans Claims Assistance Act 
of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  However, as the Joint Motion points out, 
the veteran has not received adequate VCAA notice with regard 
to his petition to reopen his previously denied claim of 
entitlement to service connection for bilateral hearing loss.   
Furthermore, a review of the claims file indicates that the 
veteran has not been apprised that a disability rating and 
effective date will be assigned in the event of award of any 
benefit sought.  

The Board is well aware that he was provided a VCAA letter in 
August 2003, but it contained some critical misinformation.  
Specifically, the letter erroneously indicated that evidence 
is not new and material evidence unless it changes the 
outcome (conclusion) of the prior adjudications.  But in 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  However, 
the RO does not appear to have used this incorrect change-of-
outcome standard when subsequently adjudicating the petition 
to reopen in the January 2004 rating decision at issue.  

Nevertheless, as noted in the Joint Motion, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision 
that established significant new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and respond by providing the appellant with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Further, in providing instruction as to 
what information would be considered "new and material", 
the Court indicated that "material" evidence would include 
(1) evidence on an element where the claimant initially 
failed to submit any competent evidence; (2) evidence on an 
element where the previously submitted evidence was found to 
be insufficient; (3) evidence on an element where the 
appellant did not have to submit evidence until a decision of 
the Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  "New" evidence would be considered 
new only if it had not been submitted previously to VA and 
was neither "cumulative nor redundant" of evidence already 
in the record.  

Additionally, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  

In light of the Kent and Dingess/Hartman decisions, the 
August 2003 VCAA notification letter sent to the veteran is 
insufficient.  This VCAA letter did not specifically inform 
the veteran as to what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Likewise, the Board points out that the 
veteran has not yet been informed as to the first three 
elements of a service connection claim, nor has he been 
informed that a disability rating and an effective date for 
the award of benefits will be assigned if his claim is 
reopened and service connection is awarded, nor has he 
received an explanation as to the type of evidence necessary 
to establish both a disability rating and an effective date.  
Therefore, the Board finds that the claim must be remanded 
for compliance with the VCAA and recent case law.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is necessary 
to reopen his previously denied claim for 
service connection for bilateral hearing 
loss in  compliance with § 3.156(a) (as in 
effect since August 29, 2001) and the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006)); (b) inform him of the information 
and evidence that VA will seek to provide; 
(c) inform him of the information and 
evidence he is expected to provide; 
and (d) request that he provide any 
evidence in his possession pertaining to 
his claim to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).  In particular, the veteran must 
be apprised of the basis for the prior 
final denial, and informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for bilateral hearing loss that were found 
insufficient in the previous denial.

* The letter should also advise the 
veteran of all of the elements of a claim 
for service connection, including that a 
disability rating and/or effective date 
will be assigned in the event of award of 
any benefit sought.  See Dingess/Hartman 
v. Nicholson, 19 Vet App 473 (2006).

2.  Thereafter, the RO should consider all 
additional evidence received since the 
statement of the case, and readjudicate 
the claim to reopen on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to ensure due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



